Name: 2011/311/EU: Council Decision of 19Ã May 2011 appointing one Danish member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2011-05-27

 27.5.2011 EN Official Journal of the European Union L 140/54 COUNCIL DECISION of 19 May 2011 appointing one Danish member of the Committee of the Regions (2011/311/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) One members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Henning JENSEN, HAS ADOPTED THIS DECISION: Article 1 The following is hereby reappointed to the Committee of the Regions as a member for the remainder of the current term of office, which runs until 25 January 2015:  Mr Henning JENSEN, ByrÃ ¥dsmedlem (change of mandate). Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 May 2011. For the Council The President BALOG Z. (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.